Citation Nr: 0501537	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  01-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial disability evaluation for post-
traumatic stress disorder (PTSD) in excess of 50 percent from 
March 9, 1998 through June 6, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from February 1970 to October 
1971.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  That rating 
decision granted service connection for PTSD and assigned an 
initial evaluation of 50 percent, effective March 9, 1998, 
and an evaluation of 100 percent effective April 5, 2000.  A 
Board decision issued in April 2003 granted a total 
evaluation from June 7, 1999, but denied an initial 
evaluation for PTSD in excess of 50 percent from March 9, 
1998 through June 6, 1998.  

The veteran appealed the portion of the Board's decision 
which denied an initial evaluation in excess of 50 percent 
for his service-connected PTSD prior to June 7, 1999, to the 
United States Court of Appeals for Veterans Claims (Court).  
Regulations under which the Board had conducted development 
and appellate review in the case were judicially invalidated 
after the Board issued the April 2003 decision.  Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  

The Secretary of Veterans Affairs filed a motion for partial 
remand, on the basis of that invalidation.  In September 
2003, the Court issued an Order which granted the motion for 
partial remand, remanding and vacating only that part of the 
Board decision which denied an initial evaluation for PTSD in 
excess of 50 percent prior to June 7, 1999.  The Board 
Remanded the claim for development in conformity with DAV, 
and the claim now returns to the Board following Remand.  

The Board noted, in its April 2003 decision, that the 
veteran's representative had raised the issue of entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability.  As that Board decision was 
vacated, in part, the Board again REFERS this issue to the RO 
for action deemed appropriate.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claim, and all 
identified evidence relevant to the claim addressed in this 
decision has been obtained.

2.  From March 9, 1998 through June 6, 1999, the veteran's 
PTSD was manifested by dysphoric mood, difficulty sleeping, 
nightmares, irritability, bitterness, avoidance, social 
withdrawal, and by Global Assessment of Functioning (GAF) 
scores varying from 55 to 61, but the veteran's PTSD was not 
manifested by impaired abstract thinking, disturbance of 
verbal communications such as illogical, obscure, or 
irrelevant speech, or neglect of personal hygiene, and the 
veteran participated in individual and group therapy as well 
as continuing to obtain medical care for medical disorders 
other than PTSD.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 50 percent for service-connected PTSD from March 9, 1998 
through June 6, 1999, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a claim submitted on March 9, 1998, the veteran sought 
service connection for PTSD.  That claim was granted by a 
rating decision issued in January 2001.  A 50 percent initial 
evaluation was assigned for PTSD from March 9, 1998 to April 
4, 2000, with assignment of a total disability evaluation 
thereafter, based on a factual finding of total occupational 
and social impairment.  Ultimately, the 100 percent schedular 
evaluation was assigned effective June 7, 1999.  The veteran 
disputes the initial 50 percent assignment for PTSD prior to 
June 7, 1999, and contends that he is entitled to a higher 
initial evaluation from March 9, 1998 through June 6, 1999.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

With regard to mental disorders in particular, the rating 
agency considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  An evaluation is based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a).

The analysis of a claim for an increased disability 
evaluation where the claim for increase follows the initial 
grant of service connection may be distinguished from claims 
for increased rating arising under other circumstances.  In 
particular, a rating following an initial grant of service 
connection may include consideration of an initial rating 
which assigns "separate [staged] ratings . . . for separate 
periods of time based on facts found."  Fenderson v. West, 12 
Vet. App. 119 (1999).  As the veteran in this case has 
disagreed with the initial evaluation following a grant of 
service connection, the evidence must be examined to 
determine what the facts disclose about the severity of the 
veteran's disability during the relevant time period, March 
9, 1998 to June 6, 1999.  

The veteran's disability due to PTSD is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2004).  Under 
the criteria in effect when the veteran submitted his claim 
in 1998, a 50 percent evaluation is warranted for PTSD 
causing occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  DC 
9411.

A 70 percent evaluation is warranted for PTSD causing 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.  Id.

A 100 percent schedular evaluation is warranted for PTSD 
causing total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, own occupation, or own name.  Id.

Duty to notify and assist

During the course of this appeal, which arises from a claim 
initially submitted in 1998, there was a change in the law 
pertaining to veterans' benefits.  The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), enacted in November 2000, redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The veteran's claim for service connection for 
PTSD was submitted in March 1998.  Although the claim was 
submitted prior to the date of enactment of the VCAA, no 
final decision in the case had been rendered when the VCAA 
was enacted, and the VCAA is applicable to this claim.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

However, the Board notes that it is not clear whether 
compliance with all notice provisions of the VCAA is required 
as to "downstream" issues, such as the claim for an initial 
evaluation in excess of 50 percent for PTSD, the claim 
addressed in this decision.  See McCutcheon v. Principi, 17 
Vet. App. 559 (2004) (directing supplemental briefing of 
issue as to extent to which notice provisions of 38 U.S.C.A. 
§ 5103(a) apply where "downstream" element is at issue).  
In this case, the veteran was first notified of enactment of 
the VCAA and of the provisions of that act in July 2001, 
after the veteran disagreed with the initial evaluation 
assigned for PTSD.  

In a letter issued by the Board in October 2002, and in the 
Board's April 2003 decision, the veteran was again informed 
of the enactment of the VCAA, and the Board's April 2003 
decision discussed the provisions of the VCAA in some detail.  
Although the Board's April 2003 decision has been vacated, 
that decision remains effective to advise the veteran of the 
VCAA and the provisions thereof.

The veteran was further notified about VA's duties to assist 
and notify him by the pleadings before the Court, by the 
Court's September 2003 Order, by correspondence from the 
Board in December 2003, and by the Board's April 2004 Remand.  
In particular, the April 2004 Remand specifically advised the 
veteran that he should submit or identify any evidence not 
already of record which he believed might be relevant to his 
claim (emphasis in original).

In June 2004, the RO issued a letter to the veteran which, in 
pertinent part, advised him of the status of his claim, 
advised him of VA's duty to assist him in developing the 
claim, and advised the veteran of the time frame within which 
he could submit evidence.  Finally, in September 2004, the RO 
issued a supplemental statement of the case (SSOC) which 
provided the veteran with the full text of 38 C.F.R. § 3.159, 
the regulation which incorporates the provisions of the VCAA 
and implements those provisions.  

The claim addressed on appeal, the issue of the appropriate 
initial evaluation for PTSD following the original grant of 
service connection, is a "downstream" issue from the 
service connection claim.  As noted above, it is not clear 
precisely how the provisions of the VCAA should be applied as 
to "downstream" issues.  The Board finds that the RO's 
actions complied with the VCAA as to the "downstream" issue 
now on appeal, to the extent possible.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the initial VCAA notice to the veteran, issued in 
July 2001, addressed such notification, and the Board's April 
2004 Remand, and the RO's June 2004 letter to the veteran, 
among the numerous notifications to the veteran, have 
notified the veteran of the evidence necessary to 
substantiate his claim.    

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although less than a year has elapsed since the RO last 
advised the claimant of the provisions of the VCAA, in 
September 2004, the VCAA does not preclude completion of 
appellate review.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In particular, he has been 
afforded opportunities to submit or identify evidence as to 
the severity of his PTSD during the time period at issue.  
The Board further notes that the veteran's attorney has 
indicated there is no additional evidence.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  

In this case, the AOJ decision which included the original 
grant of service connection for PTSD was issued in 2001, and 
the veteran was notified in that decision of the criteria for 
evaluating the severity of PTSD.  The notifications since 
that time have clearly advised the appellant to identify or 
submit any relevant evidence, and the content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

As the Board has noted above, the appellant has been 
afforded opportunities to submit additional evidence, 
and he has been informed of his right to submit or 
identify any relevant evidence, including by the Board's 
April 2004 Remand, the June 2004 letter issued by the 
RO, and by the September 2004 SSOC, which included, as 
noted above, the complete text of the regulation at 
38 C.F.R. § 3.159.  The Board finds that the claimant 
has indeed been notified that he should provide or 
identify any and all evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error, if, in 
fact, as noted above, such requirements apply to the 
"downstream" issue in this case. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an initial evaluation in excess of 50 percent for PTSD 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim for an increased initial evaluation at issue 
here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claim on 
the merits.  



Factual background

Private clinical records dated in January 1998 disclose that 
the veteran reported that he had nightmares of Vietnam once 
weekly, when he would wake up drenched in sweat and 
frightened.  He reported feelings of anxiety, fear, guilt, 
anger, and victimization by the system.  

On March 9, 1998, the veteran submitted a claim for service 
connection for PTSD.  The veteran underwent VA examination 
related to Agent Orange registry in March 1998.  At that 
time, he reported symptoms of insomnia and depression for two 
years, and stated he was taking Trazadone.  He reported that 
he last worked full time in 1993, when he was a heavy 
equipment operator.

A private medical evaluation conducted in January 1998 noted, 
in pertinent part, that major depression was among the 
veteran's diagnoses.  February 1998 and March 1998 private 
clinical notes continued this diagnosis.  Treatment records 
from the veteran's private treating clinical social worker 
reflect that, in March 1998, the veteran reported that he 
continued to dream about Vietnam, with some decrease in the 
frequency and intensity of those troubling dreams.  In April 
1998, the veteran continued to exhibit dysphoric mood and 
reported nightmares and flashbacks of Vietnam.  The 
medication regimen was adjusted.  An assessment in April 1998 
was that the veteran's condition was improved and stabilized.  

In late April 1998, the social worker noted that the veteran 
discussed the number of Vietnam veterans who had killed 
themselves since the war, but denied that he was actively 
considering suicide.  The veteran reported purposelessness.  
The provider noted that the veteran's affect was restricted 
and his skin was ashen.  Although the veteran reported an 
increase in psychosocial stressors, his condition seemed to 
have changed little.

In June 1998, the veteran reported mild benefits from use of 
Zoloft.  A June 1998 annual psychosocial update reflects an 
assessment that the veteran's depressive symptoms had 
decreased since the last treatment plan.  There was a low to 
minimal risk of self harm or harm to others.  The veteran had 
good grooming and hygiene, his affect was appropriate, his 
psychomotor activity was normal, his insight was fair, his 
speech was clear, coherent, and relevant and there was no 
evidence of perceptual disturbance or psychotic symptoms.  In 
late June 1998, the private clinical provider assigned a 
current GAF of 61.  

On VA examination conducted in June 1998, the veteran 
reported a history of depression, for which he was taking 
Zoloft.  He reported having night sweats for many years.  He 
had chronic insomnia, for which he was also taking 
medication, Trazadone.  He remained married to his spouse of 
26 years.  He reported that he had held his gun in his hand 
and thought of suicide "many times."  He stated that he was 
"hateful and grouchy."  He stated that his wife would not 
sleep with him or near him because he would shake.  He 
reported that he hated being around people and that he did 
not go anywhere.  He reported that he did not seem to enjoy 
hunting or fishing, although he had enjoyed those sports in 
the past.  He said that sudden noise would "set me off."  He 
described himself as jumpy and nervous, and stated that he 
got so upset so easily that he did not drive unless 
necessary.  He reported inability to do chores or 
concentrate.  The examiner stated that, objectively, the 
veteran appeared to have a severe degree of bitterness and 
dysthymia.  He gave the appearance of being unable to enjoy 
life and derived pleasure from very little in his life.  The 
veteran appeared overtly angry and appeared to be laboring to 
keep his anger under control.  He became more and more 
agitated as the interview continued.  The examiner concluded 
that the veteran had chronic, severe, PTSD and assigned a 
Global Assessment of Functioning (GAF) score of 55 for the 
current year.

A favorable disability determination from the Social Security 
Administration (SSA) dated in August 1998 notes that the 
veteran was treated at a mental health center from May 1996 
through April 1998 for major depression and PTSD secondary to 
experiences in Vietnam.  The SSA decision reflects that the 
veteran had a long history of treatment for degenerative disc 
disease of the lumbar and cervical spine, had hypertension 
and gout, and reported that he was unable to work because of 
pain in the low back, upper back, and both shoulders, was 
unable to bend, and had difficulty dressing.  SSA concluded 
that the severity of the veteran's impairments, considered 
together, precluded employment.

The evidence obtained for SSA purposes includes an August 
1998 psychiatric review which discloses that the veteran's 
activities of daily living were moderately restricted, he had 
moderate difficulty in maintaining social functioning, often 
had deficiencies of concentration, and had never had an 
episode of deterioration or decompensation due to his 
psychiatric disability at work.  The review did not include a 
GAF score.

Private clinical treatment notes dated in July and August 
1998 continue to reflect stabilization or improvement of 
symptomatology.  August 1998 clinical notes reflect that the 
veteran began participating in a PTSD group.  Notes dated in 
September 1998 and December 1998 reflect that the veteran 
continued to participate in that group.  December 1998 notes 
from group therapy indicate that the veteran was rather 
withdrawn during the session.  

In October 1998, the veteran reported "occasional" 
insomnia.  The assigned diagnosis at that time was major 
depression, chronic, mild, in remission.  In December 1998, 
it was noted that the veteran was overly anxious when around 
people, and the assessment was social phobia.  

Private group therapy notes dated in January 1999 and 
February 1999 reflect that the veteran spoke of the 
aftereffects of his experiences in Vietnam and reported that 
participation gave him subjective feelings of symptoms.  The 
clinician stated that there was no objective indicator of 
increased symptoms.  The veteran was somewhat anxious and 
depressed but was cooperative, oriented and appropriate.  The 
assessment was that there was no significant change.  A 
February 1999 private treatment note referenced the veteran's 
history of social anxiety and described the veteran as 
"improved."  

May 1999 treatment notes reflect that the veteran reported 
having nightmares since his return from Vietnam. An 
additional medication to be taken as needed for social 
anxiety was added to the veteran's medication regimen.  

In a July 6, 1999 treatment note, the provider stated that 
the veteran's depression had been "pretty-well controlled" 
but he had been hypervigilant and his PTSD symptoms were 
"easily precipitated."  The assessment was that the veteran 
was stable, with some PTSD symptoms, but "functional."  
Private clinical records of a July 1999 PTSD group reflect 
that no significant change was noted and the veteran 
continued to appear anxious and depressed but was oriented 
and appropriate, though depressed.  An August 1999 PTSD group 
note reflects that the veteran reported that he was 
experiencing flashbacks.

In February 1999 and September 1999, the veteran's wife 
submitted statements reflecting that he had behavioral 
problems, paranoia, was unable to go out in crowds, and had 
experienced problems with alcohol in the past.  She reported 
that the veteran would not sit with his back toward a door, 
and continued to suffer from night sweats, nightmares, and 
inability to cope with stressful situations.  A statement 
from one of the veteran's children was consistent with the 
statements from the veteran's wife.  

An August 1999 biopsychosocial assessment reflected that 
there were no changes in the veteran's interpersonal 
relationships, social relationships and other areas.  The 
veteran still had symptoms of PTSD with depression.  This 
assessment did not include assignment of a GAF score.

By a statement submitted in July 2001, a private treating 
clinician, S.A.W., MSW, provided an opinion that the veteran 
had been unemployable due to his PTSD symptoms alone since 
March 1998.

Analysis

The Board notes that the examiner who conducted the June 30, 
1998 VA examination stated only that the veteran was 
"impaired industrially, both in the physical and 
psychological sense."  However, that examiner did not state 
that the veteran was totally disabled as a result of PTSD, 
and that examiner assigned a GAF of 55.  The GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness" under the American Psychiatric Association's 
Diagnostic and Statistical Manual for 


Mental Disorders (4th ed. 1994) (DSM-IV).  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  The Board notes that the 
DSM-IV criteria are applicable to VA disability compensation 
evaluations, by regulation.  38 C.F.R. § 4.125.  

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  The examiner who 
conducted the June 1998 VA examination assigned a GAF score 
of 55 and described PTSD as moderate, which would be 
inconsistent with a finding that the veteran was totally 
disabled as a result of service-connected PTSD.  The Board 
concludes that the medical opinion expressed in the June 1998 
examination report is contrary to a finding that the veteran 
was individually unemployable or had total impairment as a 
result of service-connected PTSD.  

The record reflects that a private treating clinician 
assigned a GAF score of 61 for the veteran's PTSD in June 
1998.  A GAF score of 61 to 70 is indicative of mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  The Board notes that the GAF 
scores assigned by the VA examiner and the private treating 
clinician are quite consistent, although the GAF score 
assigned by the VA examiner is slightly more favorable to the 
veteran's claim.

The GAF score of 61 assigned by the private treating 
clinician is consistent with the veteran's October 1998 
clinical records, which state that the veteran's depression 
was mild and in remission.  

The August 1998 SSA decision described the veteran's severe 
degenerative disc disease of the lumbar spine with low back 
pain syndrome, degenerative joint disease of the cervical 
spine, history of gout and hypertension, academic performance 
at an elementary level, full-scale IQ of 69, and depression 
and PTSD, and concluded that the veteran's impairments, 
considered together, resulted in 


unemployability.  The veteran's history reflects that he 
worked as a miner and heavy equipment operator for a coal 
company until he hurt his back.  The SSA decision does not 
include an opinion that the veteran's service-connected PTSD 
alone made him unemployable, and the discussion in that 
decision contradicts such a finding.

The Board has also considered March 2000 and July 2001 
private clinical statements from S.A.W., MSW.  The March 2000 
statement reflects that the veteran continued to attend group 
therapy sessions, indicates that such therapy was required to 
assist the veteran in dealing with flashbacks and anxiety, 
and indicates that such therapy would be required 
indefinitely.  However, this statement does not include an 
opinion about the severity of the veteran's PTSD.  The fact 
that further therapy is required is not probative to 
establish that the level of disability exceeded 50 percent 
prior to June 7, 1999. 

The July 2001 statement that the veteran was unable to work 
as a result of PTSD symptoms alone since March 1998 is less 
persuasive than the contemporaneous clinical records.  Those 
clinical records, particularly records from November 1998 
through June 1999, indicate that the veteran was improved, or 
discussed symptoms of long-standing, such as insomnia, 
nightmares, or social anxiety.  However, those records do not 
reflect that the veteran reported increased symptomatology, 
and the records reflect that the observations of the veteran 
at the time of group therapy sessions remained consistent, 
with evaluations reflecting that the veteran was depressed or 
anxious, but those evaluations reflect that the veteran was 
consistently oriented, cooperative, clean, and appropriate.  

The competent medical evidence of record from March 9, 1998, 
through June 6, 1999 demonstrates that the veteran did not, 
at any time during this period, exhibit gross impairment in 
thought processes or communication.  Clinical records of the 
veteran's treatment for medical conditions other than PTSD 
reflect that he was able to communicate with treatment 
providers.  A June 1998 Functional Capacity 
Assessment conducted for SSA purposes specifically notes that 
the veteran was able to ask questions, respond to 
instructions, and request assistance.  

The competent medical evidence of record from March 9, 1998, 
through June 6, 1999 demonstrates that the veteran did not, 
at any time during this period, exhibit persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or his own 
name.  The evidence contradicts such findings, reflecting 
that the veteran was oriented and had normal speech and good 
verbal communication skills, despite dysphoria and depressed 
affect.  There is no evidence that the veteran had any 
deficiency of hygiene or memory loss for names, although he 
did have objective signs of impairment of concentration.  
Accordingly the veteran did not meet or approximate the 
criteria for a total schedular evaluation.

Thus, since the evidence dated from March 9, 1998 through 
October 1998 reflects GAF scores varying from 55 to 61, and 
includes a specific assessment reflecting that the veteran's 
psychiatric disability resulted in moderate restriction of 
activities of daily living, although often resulting in 
deficiencies of concentration, the preponderance of this 
evidence is against the contention that the veteran is 
entitled to a total disability evaluation during this period 
of time.  

The Board has considered whether the veteran's PTSD symptoms 
met or approximated the criteria for a 70 percent evaluation 
during this period.  The evidence includes the veteran's 
report at the time of the June 1998 VA examination that he 
had thought about suicide, but also includes numerous notes 
from March 1998 to October 1998 reflecting that, although the 
veteran discussed themes of suicide, such as discussing the 
rate of suicide among Vietnam veterans, he did not have 
suicidal or homicidal intent.  

The evidence establishes that the veteran's speech was 
logical and relevant.  While the evidence establishes that 
the veteran had chronic depression, the evidence does not 
establish that his depression affected his ability to 
function independently, but, 


rather, reflects that the veteran was able to perform 
activities of daily living independently and without 
supervision, although he avoided certain activities, such as 
driving, as a result of his irritability.  There is no 
evidence that the veteran suffered spatial disorientation or 
neglected his personal appearance and hygiene.  

While the veteran did meet some of the criteria for a 70 
percent evaluation during this period, such as unprovoked 
irritability, it does not appear that his symptoms met or 
approximated half of the criteria.  The Board finds that the 
preponderance of the evidence as a whole, including 
assignment of GAF scores varying from 55 to 61, contradicts a 
finding that the criteria for a 70 percent disability 
evaluation were met during the period from March 1998 to June 
6, 1999. 

The Board notes that there is no clinical record which 
includes assignment of a specific GAF score other than the 
GAF scores assigned in June 1998.  The Board notes in 
particular that all records identified during the lengthy 
pendency of this appeal, since 1998, have been obtained, 
including all records identified during the veteran's appeal 
to the Court.  The clinical records obtained on Remand, the 
SSA records, are voluminous, and are several inches thick.  
These records certainly appear complete.  The veteran has not 
identified any other records.  

The preponderance of the evidence is against a determination 
that the evidence is in equipoise to warrant an initial 
evaluation in excess of 50 percent for PTSD prior to June 7, 
1999.  Because the evidence is not in equipoise, the 
provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.  

The Board agrees with the RO's determination that the 
veteran's disability due to PTSD did not present an unusual 
or exceptional disability picture during the period of March 
9, 1998 through June 6, 2000.  38 C.F.R. § 3.321(b).  In 
particular, the Board notes that, although the veteran was 
receiving treatment, he was not hospitalized, and continued 
to be independent in his activities of daily living.  There 
is no evidence of manifestations of disability which are not 
contemplated in the schedular criteria.


ORDER

The appeal for an initial disability evaluation in excess of 
50 percent for PTSD from March 9, 1998 through June 6, 1999 
is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


